[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
The bill in this case was filed by Mrs. Sarah Womack, the widow of John H. D. Womack, deceased, and Lucy Womack, her daughter, against Richard Powers, C. C. Cleaveland, R. J. Lide, and Paul S. H. Lee; and sought to enjoin and restrain the further prosecution of an action of unlawful detainer, which said Cleaveland, Lide, and Lee had instituted before said Richard Powers, as a justice of the peace, to recover the possession of a house and lot, of which the complainants were in possession, and which said defendants claimed under a purchase at a sale made by one McKellar, as trustee, under a mortgage, or need of trust, executed by said John H. D. Womack in his life-time. On the coming in of the answers, the chancellor dissolved the injunction, on motion, in vacation; and his decree is now assigned as error.